Case 1:20-cv-00414-KD-B Document 33 Filed 02/08/21 Page 1 of 2                       PageID #: 283




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

THE MEDICAL PROTECTIVE                            )
COMPANY,                                          )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )    CIVIL ACTION NO. 20-00414-KD-B
                                                  )
CRAFTON CHIROPRACTIC, et al.,                     )
                                                  )
       Defendants.                                )

                                              ORDER

       This action is before the Court on the Motion for Leave to Amend Answer filed by

Defendants Crafton Chiropractic, Inc. and Katherine Crafton (doc. 25). Plaintiff The Medical

Protective Company was given an opportunity to respond by February 1, 2021 but did not file a

response (doc. 28). Upon consideration and for the reasons set forth herein, the motion is

GRANTED.

       Defendants seek leave to amend their answer to remove their Second Affirmative

Defense based on factual issues regarding delivery of the MedPro Policy and to add an Eighth

Affirmative Defense. Specifically, Defendants assert that Plaintiff owes defense and indemnity

in the underlying lawsuit because the MedPro Policy provides coverage for healthcare

professional premises liability in addition to coverage for professional liability (doc. 25).

       Rule 15(a) of the Federal Rules of Civil Procedure governs amendments to pleadings. At

this stage in the litigation, Rule 15(a)(2) applies. Absent Plaintiff’s written consent, the Rule

instructs the district court that it “should freely give leave” to amend a pleading “when justice so

requires.” Fed. R. Civ. P. 15(a)(2). Therefore, “unless a substantial reason exists to deny leave to

amend, the discretion of the district court is not broad enough to permit denial[.]” City of Miami

v. Bank of America Corp., 800 F.3d 1262, 1286 (11th Cir. 2015) (citation omitted); Laurie v.

Ala. Ct. of Crim. App., 256 F.3d 1266, 1274 (11th Cir. 2001) (explaining that overall “there must
Case 1:20-cv-00414-KD-B Document 33 Filed 02/08/21 Page 2 of 2                      PageID #: 284




be a substantial reason to deny a motion to amend.”). The district court “may consider several

factors when deciding whether to grant a motion to amend, including ‘undue delay, bad faith or

dilatory motive [on the part of the movant], repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of the

amendment, [and] futility of amendment.” Perez v. Wells Fargo N.A., 774 F.3d 1329, 1340–

1341 (11th Cir. 2014) (citing Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv.,

Inc., 556 F.3d 1232, 1241 (11th Cir.2009) (quoting Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct.

227, 230 (1962)); Donley v. City of Morrow, Georgia, 601 Fed. Appx. 805, 810 (11th Cir. 2015)

(same).

          Upon review, the Court finds the motion is timely and there is no undue delay. The

Magistrate Judge has not entered a Rule 16(b) Scheduling Order; therefore, the deadlines for

amendments to pleadings and discovery have not been set. Thus, Plaintiff will have sufficient

time to conduct discovery with regard to the amendments to the answer and would not be unduly

prejudiced by allowing Defendants to withdraw an affirmative defense and assert a different

affirmative defense. Also, review of the docket indicates that Defendants have not engaged in

bad faith or dilatory motive, nor have they repeatedly failed to cure deficiencies in prior

pleadings. Additionally, Plaintiff was given an opportunity to respond, at which time it could

have asserted the futility of the amendment but did not respond. For these reasons, the interests

of justice weigh in favor of granting the motion for leave to amend.

          DONE and ORDERED this 8th day of February 2021.


                                               s / Kristi K DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
